Citation Nr: 1544568	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for spinal meningitis.

2. Entitlement to service connection for sleep apnea, to include as secondary to sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to March 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In a June 2013 Substantive Appeal to the Board, the Veteran requested a hearing before the Board, but withdrew that request in writing in January 2015. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's appeal should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any additional service treatment records, to include any regarding a May 1988 spinal puncture procedure, by contacting any appropriate records depositories, to include the National Personnel Record Center and the Kunsan Air Force Base medical facilities. In so doing, comply with Federal procedures regarding the obtainment of Federal records.

2. After accomplishing the above, provide the Veteran with a VA examination to determine the nature and etiology of the claimed spinal meningitis disorder. The examiner should be provided access to the electronic claims file. All necessary tests should be provided.

Having reviewed the record and performed all necessary testing, the examiner is asked to provide the following opinion:

Is any currently diagnosed spinal meningitis or residual of spinal meningitis is related to service or any incident of service?

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

3. Provide the Veteran with a VA examination to determine the nature and etiology of the claimed sleep apnea disorder. The examiner should be provided access to the electronic claims file. All necessary tests should be provided, to potentially include a sleep study to confirm the presence of a current sleep apnea disorder.

In reviewing the file, the examiner should note:

a. The service treatment records, to include the September 2007 diagnosis of primary snoring, with mild to moderate airway resistance history;

b. The post-service treatment records, to include the January 2009 VA sleep study results; and

c. The lay statements of record regarding the Veteran's in-service sleep apnea symptomatology.  

Having reviewed the record and performed all necessary testing, the examiner is asked to provide the following opinions:

a. Is any currently diagnosed sleep apnea disorder is related to service or any incident of service?

b. Is any currently diagnosed sleep apnea disorder was caused or permanently aggravated beyond its normal progression by the Veteran's service-connected sinusitis?

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

4. After any further development deemed necessary, readjudicate the Veteran's claims. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



